887 F.2d 1086
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David Wayne BAKER, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 89-5282.
United States Court of Appeals, Sixth Circuit.
Oct. 13, 1989.

Before BOGGS and ALAN E. NORRIS, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
David Wayne Baker appeals the denial of his motion to vacate sentence filed under 28 U.S.C. Sec. 2255 (1982).  He was convicted after a jury trial of conspiracy to distribute marijuana, possession with intent to distribute, and inducing persons to travel in interstate commerce in furtherance of a scheme to defraud.  His conviction on the last count was reversed by this court.  The district court then entered an amended judgment reaffirming the sentences on the first two counts and vacating a seven year consecutive sentence on the fraud charge.  In his motion to vacate, Baker argued that his remaining sentence was improperly based on his subsequently reversed fraud conviction, and that he had received ineffective assistance of counsel.


3
Upon consideration, we conclude that the motion was properly denied.  Baker has abandoned his ineffective assistance claim on appeal.  The remaining claim that the district court's sentence on the drug charges was influenced by the later invalidated fraud conviction lacks support in the record.  The district court's order is accordingly hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.